Citation Nr: 0218564	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  98-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The appellant served in the Army on active duty for 
training (ACDUTRA) from January 1983 to May 1983; he also 
was a member of the Louisiana National Guard from October 
15, 1982 to June 1, 1983.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) in which the RO decided that new and material 
evidence had not been submitted to reopen a claim for 
service connection for schizophrenia.  

In July 1999, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b). A transcript 
of the hearing testimony is in the claims file.  By 
decision issued in December 1999, the Board reopened the 
claim and remanded the case to the RO for additional 
development.  In January 2001, the Board again remanded 
the claim for further development under the Veterans 
Claims Assistance Act of 2000.  


REMAND

The RO informed the appellant that the case was being 
returned to the Board by letter dated January 23, 2002.  
In a letter received by the Board on March 19, 2002, the 
appellant appeared to request "a new hearing".  
Consequently, the Board, in correspondence dated in June 
2002, requested that the appellant clarify his request for 
a hearing.  

In correspondence dated June 2002, the appellant responded 
by requesting a videoconference hearing before a Member of 
the Board.  Consequently, the case will be returned to the 
RO to schedule such a hearing.  If, in fact, the appellant 
determines that he no longer desires a hearing on this 
issue, he should withdraw the request in writing.  He is 
further informed that he has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO 
for the following development:

The RO should schedule the appellant 
for a videoconference hearing before a 
Member of the Board at the RO, in 
accordance with applicable procedures, 
and notice should be sent to the 
appellant and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the appellant or his representative until 
further notice.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


